DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Much of the rejection  below is copied and pasted from Examiner Daniel Branson’s office action done in US Application 14/868982 dated 4/21/17. Examiner Pryor finds Examiner’s Branson rejections done in 14/868982 applicable to instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 5,504,055 A) and Sedun et al. (US 2010/0273656 A1) as evidenced by the MSDS for ROUNDUP WEATHERMAX (hereinafter “Roundup”) and Yu et al.(CN 102807416Al 12/05/2012). 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hsu teaches spraying an aqueous solution containing the metal chelate on plants (col 7, ln 55 to col 10, ln 30). Hsu teaches a water soluble metal amino acid chelate that demonstrates an enhanced ability to not precipitate in the presence of a phosphate containing compound versus the prior art compositions (see entire disclosure, especially abstract, col 7, ln 45-55, col 10, ln 37-45).  Hsu exemplifies a metal amino acid chelate that is made by mixing zinc oxide with citric acid and glutamic acid to obtain a zinc citrate glutamate chelate (col 6, ln 37-50). The chelates may be combined with the fertilizers ammonium sulfate and dipotassium phosphate without precipitation, which compounds are commonly used in agricultural fertilizers (col 8, ln 15-27, col 10, ln 37-45).  Hsu specifically teaches that the organic acid (e.g. citric acid) and amino acid (e.g. glutamic acid) may be combined in a molar ratio of about 1:1 to about 1:10 and teach that the ratio of the two acids being dependent on the number of -NH2 and –COOH groups in each of the compounds and/or on the valence of the metal ion to be added (col 2, ln 25-30). Hsu further suggests a ratio of metal (e.g. zinc) to organic acid (e.g. citric acid) to amino acid (e.g. glutamic acid) of 1:1:1 (col 2, ln 25-37).  

Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)

Hsu teaches a water soluble metal amino acid chelate that demonstrates an enhanced ability to not precipitate in the presence of a phosphate containing compound versus the prior art compositions (see entire disclosure, especially abstract, col 7, ln 45-55, col 10, ln 37-45).  Hsu exemplifies a metal amino acid chelate that is made by mixing zinc oxide with citric acid and glutamic acid to obtain a zinc citrate glutamate chelate (col 6, ln 37-50). The chelates may be combined with the fertilizers ammonium sulfate and dipotassium phosphate without precipitation, which compounds are commonly used in agricultural fertilizers (col 8, ln 15-27, col 10, ln 37-45).  Hsu specifically teaches that the organic acid (e.g. citric acid) and amino acid (e.g. glutamic acid) may be combined in a molar ratio of about 1:1 to about 1:10 and teach that the ratio of the two acids being dependent on the number of -NH2 and –COOH groups in each of the compounds and/or on the valence of the metal ion to be added (col 2, ln 25-30). Hsu further suggests a ratio of metal (e.g. zinc) to organic acid (e.g. citric acid) to amino acid (e.g. glutamic acid) of 1:1:1 (col 2, ln 25-37).  
Hsu suggests the metal amino acid chelate and method pertaining thereto as discussed above, but fails to specifically teach including a pesticide within the composition such as a salt of N-(phosphonomethyl)glycine.  The teachings of Sedun et al. helps to cure this deficit.
Sedun teaches providing an environmentally safe selective herbicide with a metal chelate (abstract).  The metal chelating agents used to make the metal chelate may be citric acid as well as glutamic acid (para [0078]) and includes a transition metal ion, such as copper, iron, manganese and/or zinc ions (para [0075]).  Sedun specifically teaches that N-(phosphonomethyl) glycine, also referred to as glyphosate, may be utilized as a co-active ingredient along with the selective herbicide (para [0033]).  Sedun mentions ROUNDUP as a common brand of glyphosate, which comprises a potassium salt of glyphosate as evidenced by Roundup (Roundup, pg 1).
Yu et al. teach a nutrient composite liquid fertilizer for plant foliage spraying.(see paragraph 4). Yu et al. teach that the composite zinc sulfate, chelating agents such as citric acid and glutamic acid(see paragraphs 5-12).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a stability and compatibility enhancing composition by admixing a metal salt, such as zinc oxide with citric acid and glutamic acid to provide a zinc chelate that is stable in water and in the presence of phosphate or sulfate fertilizers because Hsu specifically exemplifies manufacturing such a chelate.  One of ordinary skill in the art would have had a reasonable expectation of producing a metal chelate that enhances the stability of a fertilizer composition by doing so because Hsu exemplifies such a process and demonstrates that the produced chelate is stable in the presence of common agricultural fertilizers, such as ammonium sulfate and dipotassium phosphate.  
	Regarding the ratio range of metal to acid required by the claims, which includes a ratio of 1:1, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Regarding the ratio of citric acid to glutamic acid, while Hsu does suggest a ratio of citric acid to glutamic acid of about 1:1 which approaches the required ratios of about 1:0.29 or 1:0.5 or 0.9:1.0   when taking into consideration the breadth of both ratios when modified by "about", Hsu also suggests the ratio of the citric and glutamic acids are result effective variables that would have been varied based upon -COOH and -NH2 groups in the acids as well as the valence of the metal ion added.  Thus, one of ordinary skill in the art would have found it obvious to routinely optimize the ratios until the desired stability of the chelate was reached. Regarding  the 72 hour stability of the instant admixture, it naturally flows that Hsu’s made up of the same combination of chemicals as instant claims would exhibit the same or similar level of stability. 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hsu, Sedun and Yu because all references are directed to metal chelates in combination with agrochemicals.  Furthermore, as Sedun and Yu specifically teach utilizing metal chelates that may be identical to metal chelates taught by Hsu and regarding Sedun further teaches adding a pesticide to the composition which contains such a metal chelate, such as N-(phosphonomethyl) glycine, it would have been obvious to one of ordinary skill in the art to add N-(phosphonomethyl) glycine to the Hsu composition.  One of ordinary skill in the art would have had a reasonable expectation of successfully obtaining a stable composition containing the metal chelate and the phosphate containing N-(phosphonomethyl) glycine because Hsu demonstrates that the metal chelates that are taught therein do not form precipitates with phosphates. Yu also benefits the mixture because of its teaching: “The fertilizer is a non-toxic pollution-free green fertilizer, plants not only can absorb the comprehensive nutrition sprayed on the leaf surface , preventing physiological diseases, but also can plant cells can be enlarged and elongated, inducing to form the chlorophyll, insurance protecting flowers and fruits, improving the crop yield.” 
Regarding the utilization of a salt of N-(phosphonomethyl) glycine in the composition, Sedun teach that N-(phosphonomethyl) glycine is a common herbicide widely available as ROUNDUP which is present as the potassium salt as evidenced by Roundup and thus doing so would have been obvious. Additionally, as Hsu demonstrates that providing tank mixes of phosphate and sulfate containing agrochemicals are stable and do not form precipitates with the metal chelate, it would have been obvious to provide a stability and compatibility-enhancing agricultural spray by admixing metal chelate comprising citric acid, glutamic acid and a metal salt with a phosphate containing pesticide.  
	 Regarding the ratio range of metal to acid required by the claims, which includes a ratio of 1:1, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Regarding the ratio of citric acid to glutamic acid, while Hsu does suggest a ratio of citric acid to glutamic acid of about 1:1 which approaches the required ratio of about 0.9:1.0 when taking into consideration the breadth of both ratios when modified by "about", Hsu also suggests the ratio of the citric and glutamic acids are result effective variables that would have been varied based upon -COOH and -NH2 groups in the acids as well as the valence of the metal ion added.  Thus, one of ordinary skill in the art would have found it obvious to routinely optimize the ratios until the desired stability of the chelate was reached. 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of U.S. Patent No. USPN 9908821. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USPN claims make claim to a method of an agrochemical spray composition comprising mixing glutamic acid and citric acid with a metal oxide(metal salt) wherein the composition is stable for at least 72 hours up to 42 days. The instant claims and patented claims differ in scope since instant claims recite metal salt rather than metal oxide recited in the USPN claims. However the metal oxide in USPN claims is a species of the metal salt genus in the instant claims. Thus the USPN claim to the metal oxide species is encompassed within the USAN’s metal salt, making the instant invention obvious. In addition, the instant claims and patented claims differ in citric acid to glutamic acid molar range. Note, the USPN claims recite the citric acid to glutamic ratio ranges being between 6.8:0.5 to 1:0 while the instant claims recite a citric acid to glutamic acid molar ratio of 14:1  to 0.9:0.5. Both the instant claims and USPN claims make obvious the citric acid to glutamic acid ratio being 1:1.  

Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-20 of U.S. Patent No. USPN 10464856. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USPN claims make claim to a method of an agrochemical spray composition comprising mixing glutamic acid and citric acid with a metal salt comprises Zn, Cu, Co, Fe, chloride, Mn, Mo, Mg, Ca or Ni and wherein the composition is stable for at least 72 hours up to at least 42 days. The instant claims and patented claims differ in citric acid to glutamic acid molar range. Note, the USPN claims recite the citric acid to glutamic ratio ranges being between 6.8:0.5 to 1:0 while the instant claims recite a citric acid to glutamic acid molar ratio of 14:1  to 0.9:0.5. Both the instant claims and USPN claims make obvious the citric acid to glutamic acid ratio being 1:1.  

Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-20 of U.S. Patent No. USPN 10167238. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USPN claims make claim to a method of an agrochemical spray composition comprising mixing glutamic acid and citric acid with a metal salt comprises Zn, Cu, Co, Fe, chloride, Mn, Mo, Mg, Ca or Ni and wherein the composition is stable for at least 72 hours up to 42 days. The instant claims and patented claims differ in citric acid to glutamic acid molar range. Note, the USPN claims recite the citric acid to glutamic ratio ranges being between 6.8:0.5 to 1:0 while the instant claims recite a citric acid to glutamic acid molar ratio of 14:1  to 0.9:0.5. Both the instant claims and USPN claims make obvious the citric acid to glutamic acid ratio being 1:1.  
Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-20 of U.S. Patent No. USPN 10899675. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USPN claims make claim to a method of an agrochemical spray composition comprising mixing glutamic acid and citric acid with a metal salt comprises Zn, Cu, Co, Fe, chloride, Mn, Mo, Mg, Ca or Ni and wherein the composition is stable for at least 72 hours up to 42 days. The instant claims and patented claims differ in citric acid to glutamic acid molar range. Note, the USPN claims recite the citric acid to glutamic ratio ranges being between 6.8:0.5 to 1:0 while the instant claims recite a citric acid to glutamic acid molar ratio of 14:1  to 0.9:0.5. Both the instant claims and USPN claims make obvious the citric acid to glutamic acid ratio being 1:1.  
Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. USPN 9938201. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USPN claims make claim to a method of admixture comprising mixing organic acid and amino acid with Zn and pesticide(e.g., glyphosate). The instant claims and patented claims differ in scope since instant claims recite metal(Zn) salt rather than Zn recited in the USPN claims. However the Zn in USPN claims is a species of the Zn salt genus in the instant claims. Thus the USPN claim to the Zn species is encompassed within the USAN’s Zn salt, making the instant invention obvious. The USPN claims recite organic acid and amino acid broadly but suggest the citric acid and glutamic acid making the instant claims obvious. The USPN claims do not speak on the 72 hours stability of the admixture. Thus, one of ordinary skill in the art would have found it obvious to routinely optimize the ratios until the desired stability of the chelate was reached. Regarding the 72 hour stability of the instant admixture, it naturally flows that the USPN invention/claims made up of the same combination of chemicals as instant claims would exhibit the same or similar level of stability. 
Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,5,8-11,14,15,17 of U.S. Patent No. USPN 10807918. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and US patent claims make claim to a method of admixture comprising mixing organic acid and amino acid with Zn and pesticide(e.g., glyphosate). The instant claims and USPN claims differ in scope since instant claims recite metal(Zn) salt rather than Zn recited in the USPN claims. However the Zn in USPN claims is a species of the Zn salt genus in the instant claims. Thus the USPN claim to the Zn species is encompassed within the USAN’s Zn salt, making the instant invention obvious. The USPN claims recite organic acid and amino acid broadly but suggest the citric acid and glutamic acid making the instant claims obvious. The USPN claims do not speak on the 72 hours stability of the admixture. Thus, one of ordinary skill in the art would have found it obvious to routinely optimize the ratios until the desired stability of the chelate was reached. Regarding the 72 hour stability of the instant admixture, it naturally flows that USPN invention/claims made up of the same combination of chemicals as instant claims would exhibit the same or similar level of stability. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the step of" in line 1.  There is insufficient antecedent basis for "the step of"  limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALTON N PRYOR/Primary Examiner, Art Unit 1616